Citation Nr: 1024559	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right shoulder 
disability.

(The issues of entitlement to an effective date earlier than May 
6, 1999, for the award of service connection for posttraumatic 
stress disorder (PTSD), entitlement to an evaluation in excess of 
50 percent for PTSD from May 6, 1999, through January 21, 2007, 
entitlement to an evaluation in excess of 70 percent for PTSD 
from January 22, 2007, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) prior to April 18, 2007, are the 
subjects of a separate Board decision.)


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from July 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
whereby the RO, in part, denied service connection for a right 
shoulder disability.

In March 2010, the Veteran's then-appointed representative 
submitted a motion to the Board to withdraw from further 
representation of the Veteran concerning the right shoulder 
claim.  See 38 C.F.R. § 20.608(b) (2009).  The Board granted the 
motion in April 2010 and the representation is considered 
withdrawn.  In April 2010, the Board sent the Veteran a letter 
asking him to appoint another representative if he wished to do 
so.  The Veteran was told that it would be assumed he wished to 
represent himself if there was no response within 30 days.  No 
response was received from the Veteran within that timeframe.  
Thus, the Veteran is considered to be self-represented for this 
issue.  (The Board notes that a different representative was 
appointed concerning the identified issues that are the subjects 
of a separate Board decision.  That representation remains 
intact.)

(By the decision below, a previously denied claim of service 
connection for a right shoulder disability is reopened.  The 
underlying claim of service connection is the subject of a remand 
that follows the decision below.)


FINDINGS OF FACT

1.  By a December 1992 decision, the Board denied the Veteran's 
claim of service connection for a right shoulder disability 
(characterized as right shoulder injury residuals).  The Veteran 
appealed and the Board's December 1992 decision was affirmed by a 
February 1994 decision of the United States Court of Veterans 
Appeals.

2.  Evidence received since the Board's December 1992 decision 
bears directly and substantially upon the claim of service 
connection for a right shoulder disability and, when considered 
in connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly decide 
the merits of the underlying claim.


CONCLUSIONS OF LAW

1.  A December 1992 Board decision, which denied the Veteran's 
claim of service connection for a right shoulder disability, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1992).

2.  New and material evidence sufficient to reopen the previously 
denied claim of service connection for a right shoulder 
disability has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran asserts that he has a right shoulder disability that 
is a result of injuries incurred during military service.  He 
states that he fell and injured his right shoulder on two 
occasions-during basic training and when he was stationed in 
Vietnam.  The Veteran maintains that any current right shoulder 
disability is a result of these injuries.  Thus, he contends that 
service connection is warranted for a right shoulder disability.

The Veteran originally filed an application for benefits that 
included a claim of service connection for a right shoulder 
disability in August 1990.  By a November 1990 rating decision, 
the RO denied the claim.  The Veteran appealed the decision to 
the Board.  In December 1992, the Board denied the Veteran's 
claim of service connection for a right shoulder disability 
(characterized as right shoulder injury residuals).  Thereafter, 
the Veteran appealed and the Board's December 1992 decision was 
affirmed by a February 1994 decision of the United States Court 
of Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) (Court).  Thus, the Board's December 1992 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 20.1100 (1992).

In August 2000, the Veteran submitted an application to reopen 
his claim of service connection for a right shoulder disability.  
The RO denied the claim by a July 2003 rating decision.  The 
Veteran was sent a letter notifying him of the denial on July 29, 
2003.  In August 2003, a VA Form 9 (Appeal to Board of Veterans' 
Appeals) was received that pertained to multiple issues.  The 
Veteran clearly indicated that he wanted to appeal the right 
shoulder injury claim.  The RO considered the submission 
premature to constitute a notice of disagreement for the right 
shoulder claim because the form was signed on July 3, 2003.  
However, the date on the form is "July 03," which could mean 
the month and year only.  In any case, the form was received on 
August 23, 2003.  As such, the Board finds that the August 2003 
VA Form 9 constitutes a valid notice of disagreement.  
Ultimately, the RO issued a statement of the case (SOC) in May 
2005 as required after it re-adjudicated the claim in November 
2004, March 2005, and April 2005.  The Veteran submitted a 
substantive appeal in June 2006 after the RO issued supplemental 
statements of the case (SSOCs) in July 2005, February 2006, and 
May 2006.  Thus, the necessary steps were taken to perfect the 
appeal to the Board.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 38 C.F.R. 
§ 3.156, which defined new and material evidence, was revised, 
effective August 29, 2001.  66 Fed. Reg. 45,620-30 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a) (2009)).  It 
was revised again, effective October 6, 2006.  71 Fed. 
Reg. 52,455-57 (Sep. 6, 2006).  Given the date of claim 
culminating in the instant appeal-August 23, 2000-the Board 
will apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of a previously denied claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by case 
law, new evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of record.  
This analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial pertinent to the claims now under 
consideration is the December 1992 Board decision.  For purposes 
of the new and material analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material 
evidence has been presented before it can reopen a claim to re-
adjudicate the issue going to the merits.  The issue of reopening 
a claim goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board 
is required to first consider whether new and material evidence 
is presented before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the prior Board decision 
included:  service treatment records; a VA examination report, 
dated in October 1990; a private treatment record from Dr. 
J.B.H., dated in August 1990; lay statements from the Veteran's 
acquaintances and family; a transcript of a July 1992 Board 
hearing before the Board; an application for benefits; and 
statements from the Veteran and his representative.

In denying the claim in December 1992, the Board found that the 
Veteran did not have a current right shoulder disability and that 
the evidence did not establish that he injured his right shoulder 
during military service.  The service treatment records did not 
reference the right shoulder and all pertinent in-service 
examinations documented normal upper extremities.  Additionally, 
the October 1990 VA examination report did not contain a 
diagnosis of a right shoulder disability and x-rays of the right 
shoulder were negative.  The Board considered the Veteran's 
testimony that he dislocated his right shoulder when he fell 
during basic training in making the determinations.

Since the December 1992 Board decision, a substantial amount of 
new evidence has been added to the record.  A review of the 
evidence reveals that the Veteran has been treated for right 
shoulder pain at the VA Medical Center (VAMC) in Topeka, Kansas.  
Diagnoses have included:  arthritis, impingement syndrome, 
rotator cuff tear, tendonitis, and bursitis.  The Veteran has 
been treated for similar right shoulder disabilities by private 
treatment providers.  Thus, the new evidence tends to support the 
current disability element of the service connection claim.

The new evidence also includes a May 2002 statement from R.G.B. 
who was apparently a fellow soldier who served with the Veteran 
in Vietnam.  R.G.B. stated that he recalls witnessing the Veteran 
fall after returning from the showers in 1971 at Lai Khe, 
Vietnam.  R.G.B. stated that the Veteran injured his shoulder.  
This new evidence tends to support the in-service injury element 
of the service connection claim, particularly when the 
credibility is presumed for purposes of the new and material 
analysis.  See Justus, 3 Vet. App. at 512-13. 

The new evidence contains several letters from a Dr. R.E.R. of 
the Headache and Pain Center.  In discussing the Veteran's right 
shoulder in a May 2005 letter, Dr. R.E.R. stated that the 
Veteran's right shoulder problems were completely consistent with 
two dislocations in the past while in the military.  In the 
letter, Dr. R.E.R. noted that the in-service injuries occurred in 
1970 during basic training and in 1971 in Vietnam while the 
Veteran was running at night in the rain.  In a November 2005 
letter, Dr. R.E.R. stated that it was his opinion that the 
Veteran's right shoulder problems were related to the injuries 
that he sustained while in the military in the Vietnam War.  In a 
March 2006 letter, Dr. R.E.R. stated that in his opinion it was 
more likely than not that the shoulder injury that the Veteran 
sustained in Vietnam in 1971 happened as he has reported and as 
it was witnessed by R.G.B.  Thus, the new evidence tends to 
support the "nexus" element of the service connection claim.

The Board finds that the evidence identified above constitutes 
new and material evidence in connection with the claim of service 
connection for a right shoulder disability.  The evidence is new 
because it was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the three 
elements of the service connection claim.  That is, the evidence 
received since the Board's December 1992 decision bears directly 
and substantially upon the claim of service connection for a 
right shoulder disability and, when considered in connection with 
evidence previously assembled, it is so significant that it must 
be considered in order to fairly decide the merits of the 
underlying claim.

Accordingly, the claim of service connection for a shoulder 
disability is reopened with the submission of new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105 
(2001).  The Board will address the underlying claim of service 
connection in the remand section following the decision.




ORDER

The Veteran's claim of service connection for a right shoulder 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

A remand is warranted for the claim of service connection for a 
right shoulder disability.  Given that the Board has found that 
the claim should be reopened, the agency of original jurisdiction 
(AOJ) must adjudicate the claim on the merits in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The Board notes that a supplemental statement of the case (SSOC) 
was most recently issued on this matter in May 2006.  A 
substantial amount of evidence has been associated with the 
claims file since the SSOC was issued.  Generally, this evidence 
is to be reviewed by the AOJ prior to appellate review.  Given 
that the right shoulder claim is remanded, the AOJ will have an 
opportunity to review the evidence when it adjudicates the claim 
on the merits after completing the requested development.

In this case, an examination is warranted in connection with the 
claim in order to address the nature and etiology of the 
Veteran's right shoulder complaints.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
prospective examiner should identify the Veteran's right shoulder 
disabilities.  Various diagnoses are documented in the record-
arthritis, impingement syndrome, rotator cuff tear, tendonitis, 
and bursitis.  The examiner should also provide an opinion as to 
whether the Veteran has a right shoulder disability that is 
attributable to his active military service.  Although the 
Veteran's service treatment records are negative for 
documentation of a right shoulder injury, or complaints of or 
treatment for any possible symptoms of a right shoulder 
disability, the examiner should consider the Veteran's lay 
statements on the matter.  That is, the Veteran is competent to 
attest to factual matters of which he had first-hand knowledge, 
such as his stated injuries to the right shoulder in basic 
training and in Vietnam.

The prospective examiner should also consider the possibility of 
an intercurrent injury to the right shoulder.  A November 1998 
letter from a Dr. R.G.W. indicates that the Veteran injured his 
right shoulder when he attempted to avoid being bitten by a dog 
in 1995.  It should be noted that the Veteran asserts that the 
letter is inaccurate and that his left shoulder was injured in 
that post-service incident.  Moreover, the examiner should 
address the opinions set forth by Dr. R.E.R. in the letters dated 
May 2005, November 2005, and March 2006, particularly if the 
examiner finds that there is no link between any current right 
shoulder disability and the Veteran's military service.

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran should be sent an updated VCAA letter notifying him 
of the information and evidence necessary to substantiate a claim 
of service connection for a right shoulder disability.  This is 
so in light of the reopening of his claim.  38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

It appears that the Veteran continues to receive regular 
treatment at the Topeka VAMC.  Updated treatment records should 
be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify him of 
the information and evidence necessary to 
substantiate a claim of service connection 
for a right shoulder disability.  The 
letter should also contain notice of the 
manner in which both disability ratings and 
effective dates are assigned for awards of 
disability benefits.  See Dingess/Hartman, 
19 Vet. App. at 473.  The Veteran should be 
given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Obtain the Veteran's more recent 
treatment records (since April 2008) from 
the Topeka VAMC and associate the records 
with the claims folder.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his right shoulder complaints.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All necessary tests 
and studies, including x-rays, should be 
performed.  After reviewing the claims file 
and examining the Veteran, the examiner 
should identify the Veteran's right 
shoulder disabilities.  The examiner should 
also provide an opinion as to the medical 
probabilities that the Veteran has a right 
shoulder disability that is related to his 
active military service.  Consideration 
should be given to the Veteran's lay 
statements, including his assertion that he 
injured his right shoulder during basic 
training and in Vietnam.  The examiner 
should also indicate whether any such 
disability is more likely than not of post-
service onset (with consideration of Dr. 
R.G.W.'s November 1998 letter regarding the 
1995 dog bite incident).  Additionally, the 
examiner should comment on the letters from 
Dr. R.E.R., dated in May 2005, 
November 2005, and March 2006.  All 
opinions should be set forth in detail and 
explained in the context of the record.  An 
opinion should be provided for each 
identified right shoulder disability.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

5.  After undertaking any other development 
deemed appropriate, adjudicate the claim of 
service connection for a right shoulder 
disability on the merits.  If the benefit 
sought is not granted, furnish the Veteran 
with a SSOC and afford him an opportunity 
to respond before the record is returned to 
the Board for further review.  The SSOC 
must include consideration of the evidence 
associated with the claims file since the 
May 2006 SSOC was issued.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


